Title: To James Madison from Harry Toulmin, 6 July 1805 (Abstract)
From: Toulmin, Harry
To: Madison, James


          § From Harry Toulmin. 6 July 1805, Fort St. Stephen’s, Mississippi Territory. “Some time since, previously to my leaving the state of Kentucky, I observed a statement in the National Intelligencer, of my having been appointed to the office of receiver of public monies on the east side of Pearl river. Not receiving any personal information of the kind, I regarded it only as a mistake in the printer of the paper: but finding on my arrival here that no other person had been appointed to that office, that the duties of it must shortly commence, and that it was the general idea here, that they were to be discharged by myself; I have thought it not improper to state the difficulty to you, under the idea that it is possible that a commission may have been forwarded, but, in consequence of the great irregularity of the mail through the last winter, never reached me.
          “Indeed the circumstance of receiving such an addition to a salary very inadequate to the support of a family in this southern country, would have been highly agreable to me, and my residence at this place where the register likewise lives, would place it in my power to execute the duties of the office with promptness and convenience.
          “Whilst at New Orleans I took the liberty of drawing on you for 100$ in favour of Mr. John Clay, in addition to 400$ at Natchez of which I duly advised you, being part of my compensation as a Judge of the Missi. Territory (from which I dated it) from the middle of August last to the 1st. of April.
          “I am informed by my friend Judge Bruin, that you do not consider any letter of advice as necessary, & shall therefore, unless otherwise instructed, in future draw on you as my salary becomes due, without that formality.”
        